Case 1:16-cr-00196-CG-N Document 108 Filed 11/13/20 Page 1 of 4                      PageID #: 607


 AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA
                                                           Case No. 16-196-CG-N-2

                                                           ORDER ON MOTION FOR
 v.                                                        SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)

                                                           (COMPASSIONATE RELEASE)
 JENNIFER ARLEN ROSAS-SAUCEDO


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,
Case 1:16-cr-00196-CG-N Document 108 Filed 11/13/20 Page 2 of 4                     PageID #: 608




                     a release plan is established, appropriate travel arrangements are made,

                     and it is safe for the defendant to travel. There shall be no delay in

                     ensuring travel arrangements are made. If more than fourteen days are

                     needed to make appropriate travel arrangements and ensure the

                     defendant’s safe release, the parties shall immediately notify the court and

                     show cause why the stay should be extended; or

                     There being a verified residence and an appropriate release plan in place,

                     this order is stayed for up to fourteen days to make appropriate travel

                     arrangements and to ensure the defendant’s safe release. The defendant

                     shall be released as soon as appropriate travel arrangements are made and

                     it is safe for the defendant to travel. There shall be no delay in ensuring

                     travel arrangements are made. If more than fourteen days are needed to

                     make appropriate travel arrangements and ensure the defendant’s safe

                     release, then the parties shall immediately notify the court and show cause

                     why the stay should be extended.

           The defendant must provide the complete address where the defendant will reside

      upon release to the probation office in the district where they will be released because it

      was not included in the motion for sentence reduction.

           Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

      of     probation or     supervised release of         months (not to exceed the unserved

      portion of the original term of imprisonment).

                  The defendant’s previously imposed conditions of supervised release apply to

              the “special term” of supervision; or


                                                2
Case 1:16-cr-00196-CG-N Document 108 Filed 11/13/20 Page 3 of 4                     PageID #: 609




                   The conditions of the “special term” of supervision are as follows:




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       Rosas-Saucedo has not established extraordinary and compelling reasons warranting her

early release. While serious medical conditions have been identified by the Center for Disease

Control (“CDC”) as conditions which place a person at high-risk for severe illness from Covid-

19, Rosas-Saucedo’s alleged illness of severe migraine headaches is not one of the specified

conditions. Additionally, Rosas-Saucedo’s allegation that she is unable to receive treatment for

her migraines as a result of Covid-19 are contradicted by her medical records. The Court has

reviewed Rosas-Saucedo’s medical records and understands Rosas-Saucedo’s complaint to be

that she is unable to receive outside medical treatment of Botox injections. However, her

medical records show that her condition continues to be controlled by medical staff within FCI

Dublin and her reply in support of the instant motion shows that efforts are being made to

reschedule her outside appotinments. Moreover, there is no medical evidence that due to her

migraines, Rosas-Saucedo is unable to provide self-care while imprisoned. As such, Rosas-


                                                  3
Case 1:16-cr-00196-CG-N Document 108 Filed 11/13/20 Page 4 of 4                   PageID #: 610




Saucedo has not shown that her condition when considered in conjunction with the Covid-19

pandemic establishes extraordinary and compelling circumstances warranting her early release.

However, assuming arguendo that Rosas-Saucedo has shown an extraordinary and compelling

reason for compassionate release, a consideration of the § 3553 factors, does not compel the

Court to release Rosas-Saucedo. At the time of Rosas-Saucedo’s sentencing, a consideration of

the relevant § 3553 factors warranted a below the guidelines sentence of 80 months’

imprisonment. That sentence remains necessary today and early release would fail to reflect the

seriousness of her offense, promote respect for the law, provide just punishment, afford adequate

deterrence, and protect the public.



           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

November 13, 2020                                    /s/ Callie V. S. Granade
                                                     SENIOR UNITED STATES DISTRICT JUDGE




                                                 4
